           Case 6:19-cv-00227-RP Document 22 Filed 09/25/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION
Mary Doe                                              §
                                                      §
vs.                                                   §      NO: WA:19-CV-00227-RP
                                                      §
Baylor University                                     §

                                          ORDER RESETTING


        The Court hereby resets and directs the parties, or counsel acting on their behalf, to appear
by phone for an initial pretrial conference on October 08, 2019 at 10:00 AM . Counsel for Plaintiff
shall be responsible for coordinating the call and providing dial-in information at least 24 hours
prior to the hearing to opposing counsel and to the Courtroom Deputy at
julie_golden@txwd.uscourts.gov. The parties should be prepared to discuss potential trial settings
as the Court intends to set a trial date in this action at the initial pretrial conference.

                SIGNED on 25th day of September, 2019.



                                                          ______________________________
                                                          ROBERT PITMAN
                                                          UNITED STATES DISTRICT JUDGE
